Citation Nr: 0034021	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-11 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a detached retina.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
March 1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision in 
which the RO denied service connection for anxiety with 
depression, residuals of a head injury, a detached retina of 
the left eye, and bilateral hearing loss.  The veteran 
appealed the issues involving residuals of a head injury, a 
detached retina and hearing loss only and requested a hearing 
before a member of the Board in Washington, D.C.  In November 
2000, the veteran appeared before the undersigned Veteran's 
Law Judge in Washington, D.C.  

The Board notes that following the February 1999 rating 
decision, the veteran submitted a statement in June 1999 in 
which he asserted that his claim of entitlement to service 
connection for an acquired psychiatric disorder had not been 
addressed by the RO.  In a letter dated in August 1999, the 
RO advised the veteran that it had in fact, adjudicated the 
veteran's claim for psychiatric disability in the February 
1999 rating decision.  During November 2000 Board hearing, 
the veteran submitted, with a waiver of RO review, a 
physician's summary statement from the State of West Virginia 
Department of Health and Human Resources dated in August 
2000.  The statement noted a current diagnosis of panic 
disorder with agoraphobia, and psychosis, not otherwise 
specified.  Because the claim involving the psychiatric 
disability is not currently before the Board, this evidence 
is referred to the RO for appropriate action.  



REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  In addition, a pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is clear and unmistakable 
evidence that the increase in disability is due to natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2000).

For VA purposes, defective hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when, the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

Following a preliminary review of the veteran's claim folder, 
the Board notes that the veteran's service medical records 
are negative for treatment of a head injury.  There is 
documentation in the service medical records that the veteran 
was seen in November 1977 after he fell down a staircase, and 
an undated entry in the record which references that the 
veteran was seen for redressing of stitches that were put in 
the day before.  A subsequent dated entry of December 6, 
1977, notes a change of dressing on the nose.  There is no 
specific reference to a head injury.  

Audiometric testing on enlistment examination in March 1977 
showed pure tone thresholds, in decibels, as follows: 20, 15, 
25, 30 and 15 decibels at 500, 1,000, 2,000, 3,000 and 4,000 
Hertz, in the right ear, and 25, 15, 30, 30, and 30 in the 
left ear.  He was noted to have hearing loss in the summary 
of defects and diagnoses at enlistment.  At the time of his 
enlistment examination for the National Guard in 

June 1980, audiometric testing revealed pure tone thresholds, 
in decibels, as follows: 15, 15, 20, 25 and 25 decibels at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz, in the right ear, 
and 20, 15, 25, 25, and 30 in the left ear, which was 
actually an improvement from the earlier audiogram in March 
1977.

Post-service VA medical records are negative for treatment of 
a head injury or residuals therefrom.  The veteran has been 
hospitalized for treatment of psychiatric symptoms and 
alcohol and drug abuse.

Private treatment records from Retina Consultants reflect 
that the veteran underwent a scleral buckle of the left eye 
in August 1992 due to a retinal detachment.  There is no 
evidence to suggest the cause of the detached retina.

VA treatment records dated in November 1998 from the VA 
Medical Center (VAMC) in Martinsburg, West Virginia, include 
a diagnosis of bilateral sensorineural hearing loss.  
Audiometric testing at that time showed pure tone thresholds, 
in decibels, as follows: in the right ear 15, 15, 45, 60, and 
60 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively; in the left ear 20, 20, 35, 40 and 50 decibels 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  The above post-
service audiometric findings reflects that the veteran 
currently has recognizable bilateral defective hearing 
pursuant to the provisions of 38 C.F.R. § 3.385 (2000).

During his November 2000 Board hearing, the veteran testified 
that he sustained a head injury in service when he fell off 
the back of a truck.  Specifically, he indicated that he was 
in the back of a deuce and a half truck and the tailgate was 
down when the truck lunged forward; the veteran fell off of 
the back of the truck and landed on his face, cutting it 
open.  He reported that his face was cut on the side of his 
nose.  He was taken back to his base at Bologna and kept 
there.  He did not return to field maneuvers.  The veteran 
indicated that he received stitches to his face.  He 
described headaches after this incident but denied any 
difficulty with his eyes.  The veteran disputed evidence in 
the record that indicated that the veteran had, in fact, 
fallen down a stairway; he reported that he was in the middle 
of a field on field maneuvers.  Years later in 1992, the 
veteran was treated for a detached retina in his left eye.  
The veteran said that his doctor told him the detached retina 
resulted from a severe blow to the head.  The veteran 
indicated that the incident in service wherein he fell from 
the back of the truck is the only time that he had suffered a 
severe blow to his head.  As a result, the veteran stated 
that he believed all of his problems, including the detached 
retina, are related to that in-service incident.  The veteran 
indicated that his specialty in service was aviation and he 
worked a mechanic in aviation.  He denied knowing that he had 
any hearing loss when he entered service and reported that he 
wore protective hearing materials in service.  The veteran 
indicated that his hearing seemed worse after he got out of 
the service.  He did not realize the degree of his hearing 
loss until he had a test at a VA medical facility.  The 
veteran currently wears hearing aids in both ears.  While the 
veteran was on active duty, he indicated that he could not 
tell any difference in his hearing and did not know he had a 
problem.  The veteran testified that doctors at the VAMC in 
Martinsburg had indicated that his work in aviation during 
his military service may have played a role in his hearing 
loss.

At present, the record contains diagnoses of hearing loss and 
status post detached retina of the left eye.  There is, 
however, no medical evidence specifically demonstrating that 
the veteran suffered from a head injury in service or that he 
currently suffers from any residuals of head injury, nor are 
there medical opinions of record that provide a nexus between 
any hearing loss or detached retina of the left eye and any 
incident of his military service.  For these reasons, the RO 
denied each of the veteran's claims as not well grounded.

Pertinent to the issues on appeal, however, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence to 
necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

Under these circumstances, the Board finds that further 
development of each of the claims on appeal is warranted.  
Specifically, the RO should invite the veteran to submit 
objective evidence demonstrating that he suffered from a head 
injury in service, and that he currently suffers from 
residuals of a head injury.  The RO should assist the veteran 
in obtaining such evidence, as appropriate.  Moreover, 
inasmuch as hearing loss and a detached retina has been 
diagnosed, the RO should schedule the veteran for appropriate 
VA examinations to ascertain the nature and etiology of his 
current hearing loss and detached retina of the left eye.  
Specifically, each examiner should provide a medical opinion 
as to the relationship, if any, between any demonstrated 
disability(ies) and the veteran's active military service. 
The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the RO undergo any VA examinations, however, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, to include any medical 
records from any VA facilities.  In particular, records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the claims on the merits.

Based on the foregoing, these matters are hereby REMANDED to 
the RO for the following action:

1.  The RO should invite the veteran to 
submit objective evidence demonstrating 
that he suffered from a head injury in 
service, and that he currently suffers 
from residuals of a head injury.  The RO 
should assist the veteran in obtaining 
such evidence, as appropriate.  

2.  The RO should obtain and associate 
with the claims file all pertinent 
medical records concerning treatment for 
residuals of head injury, to include a 
detached retina of the left eye, and 
hearing loss from the Martinsburg VAMC, 
as well as any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraphs 1 and 2, above, the veteran 
should be afforded an appropriate VA 
otolaryngological examination to 
determine the nature and etiology of any 
current hearing loss.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should render 
an opinion, as to whether it is as least 
as likely as not that the veteran's 
hearing loss is in any way related to the 
his active military service or whether it 
is due to other causes.  In providing 
such an opinion, the examiner should 
address whether it is at least as likely 
as not that hearing loss preexisted 
service; and, if so, whether it is at 
least as likely as not that any pre-
service hearing loss increased in 
severity during or as a result of the 
appellant's military service, to include 
as a result of an alleged head injury 
therein.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

4.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraph 1, the veteran should also be 
afforded an appropriate VA examination to 
determine the nature and etiology of any 
detached retina of the left eye.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  Following 
examination of the veteran and review of 
his pertinent history, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's detached retina of the left eye 
is in any way related to his active 
military service, to include an alleged 
head injury therein.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If none of the requested development 
provides objective evidence that the 
veteran sustained a head injury in 
service, medical evidence of current 
residuals of a head injury, or a nexus 
between any current claimed disability 
and the veteran's active military 
service, the RO should specifically 
advise him and his representative of the 
need to submit such competent medical 
evidence to support the claim.

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate all of the claims on 
appeal, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

9.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an SSOC and given the opportunity to 
respond within the applicable timeframe 
before the claims file is returned to 
the Board for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


